Citation Nr: 0322767	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for loss of 
concentration, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for stomach problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for nausea, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for diarrhea, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for blood in the 
stools, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for psychiatric 
problems, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1991, including service in the Persian Gulf War.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
of the RO which, inter alia, denied service connection for 
fatigue, headaches, memory loss and stomach problems.  A 
notice of disagreement (NOD) was received in March 1996.  A 
statement of the case (SOC) was issued August 1996.  A 
substantive appeal was received later that same month.  

In April 1999, the Board remanded these matters to the RO for 
additional development.  In the April 1999 remand, the Board 
pointed out that in August 1996, the veteran had submitted an 
NOD as to an August 1996 rating action which denied service 
connection for nausea, diarrhea and bloody stools.  The Board 
further noted that in November 1997, the veteran had 
submitted an NOD as to a September 1997 rating action which 
denied service connection for loss of concentration and a 
psychiatric disorder and in February 1998, submitted an NOD 
as to a January 1998 rating action which denied service 
connection for joint pain.  Pursuant to the Board's 
instructions, the RO issued an SOC addressing all those 
issues in September 1999.  A substantive appeal was received 
from the veteran later that same month.  

After accomplishing some development directed by the Board, 
the RO continued the denial of the claims, and returned them 
to the Board for further appellate consideration. 

The Board's decision on the claim for service connection for 
fatigue is set forth below; however, the claims for service 
connection for memory loss, loss of concentration, stomach 
problems, nausea, diarrhea, blood in the stools, psychiatric 
problems and joint pain, each claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, are addressed in the remand following the 
decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for fatigue has 
been accomplished.  

2.  The veteran's fatigue has not been attributed to a known 
clinical diagnosis; rather, the record includes competent and 
persuasive medical evidence attributing such fatigue to 
undiagnosed illness.  


CONCLUSION OF LAW

The criteria for service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the law or regulation is more 
favorable, the retroactive reach of that law or regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change (unless the law or regulation 
specifically provides otherwise).  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See Kuzma v. Principi, No. 
03-7032 (Fed. Cir. August. 25, 2003); VAOPGCPREC 3-2000 
(2000).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and, in light of the 
Board's favorable disposition of the claim of service 
connection for fatigue, the Board finds that all notification 
and development action needed to fairly adjudicate this claim 
has been accomplished.  

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  A Persian Gulf veteran is a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

The December 21, 2006 date was added by regulatory amendment 
effective November 9, 2001.  See 66 Fed. Reg. 56615 (Nov. 9, 
2001). In changes to the statute, effective March 1, 2002, 
the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 68 Fed. Reg. 34539-34543 (June 10, 2003).  As indicated 
above, the Where laws or regulations change after a claim has 
been filed or reopened, but the veteran is entitled to the 
more favorable version of the revised law and regulations, 
with due consideration given to the effective date of the 
changes.  See Dudnick, 10 Vet. App. at 79; Karnas, 1 Vet. 
App. at 312, 313; VAOPGCPREC 3-2000 (2000).  

A review of the claims file reveals that the RO did not 
specifically consider either the above-reference changes to 
the undiagnosed illness statute and regulations.  However, 
given favorable disposition herein, the veteran is not 
prejudiced by the Board's initial consideration of this legal 
authority.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran in the instant case had active duty service in 
the Persian Gulf from August 1990 to July 1991.  He contends 
that the fatigue he now suffers is related to his service in 
the Persian Gulf.  A careful review of the veteran's service 
medical records reveals no complaints of fatigue.  The report 
of a June 1991 separation examination was silent for any 
pertinent complaints or diagnosis.  

When the Board initially reviewed the appeal in April 1999, 
it was noted that a December 1997 VA psychiatric examination 
included the examiner's opinion that the veteran's fatigue 
was due to undiagnosed illness; however, it was unclear 
whether the examiner had actually conducted a physical 
examination of the veteran.  The Board remanded the case in 
order to obtain another examination and opinion.  

The veteran presented to a September 1999 VA neurological 
examination with numerous complaints, including fatigue, 
which he related to his Persian Gulf service.  The examiner 
noted previous VA examinations and diagnoses.  Following 
neurologic examination, the impression was that the veteran 
had "symptoms and an undiagnosed illness to explain those 
symptoms."  

In statements submitted in August 1999, the veteran's wife 
and a work colleague both referred to the veteran's constant 
fatigue.  The veteran's fellow employee reported that the 
veteran has fallen asleep at work on several occasions as if 
he were physically exhausted or fatigued.  The condition was 
diagnosed on two VA examinations.  In addition, the September 
1999 VA examination included the examiner's opinion that the 
veteran's symptoms, to include fatigue, were explained by an 
undiagnosed illness.  The most recent VA examination included 
a consideration of the veteran's reported symptom history and 
a physical examination and the examiner's opinion that the 
veteran's fatigue was due to undiagnosed illness (indicating 
that it could not be attributed to any known clinical 
diagnosis).  Hence, the presumption of service connection 
applies.  The Board notes that there is no evidence to rebut 
that presumption. 

Based upon a review of the evidence in light of the above-
referenced criteria, the Board finds that service connection 
for fatigue, as due to undiagnosed illness, is warranted.  

ORDER

Service connection for fatigue, as due to undiagnosed 
illness, is granted.


REMAND

As noted previously, the statute and implementing regulations 
pertaining to undiagnosed illness claims were revised during 
the course of this appeal and the version most favorable to 
the veteran applies.  See Dudnick, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312.  

The RO has not considered the remaining claims on appeal in 
light of the revised statute and regulation, and the veteran 
has not otherwise been provided notice of the changes and 
afforded the opportunity to submit evidence and/or argument 
in response thereto.  Accordingly, to avoid any prejudice to 
the veteran (see Bernard, 4 Vet. App. at 394), on remand, the 
RO should consider the undiagnosed illness claims on appeal 
in light of the applicable statutory and regulatory changes, 
in the first instance.  

However, the Board also finds that additional development of 
the claims remaining on appeal is needed.  The Board notes 
that a September 1999 VA neurological examination included 
the impression that the veteran had complained of 
"symptoms" (fatigue, memory loss, loss of concentration and 
headaches) that were explained by an undiagnosed illness.  
Service connection has previously been granted for headaches.  
There is a pending claim of service connection for a 
psychiatric problems; however, it is unclear whether the 
neurological examiner was aware of that claim or whether the 
claimed memory loss and loss of concentration are symptoms of 
a psychiatric disorder or an undiagnosed illness.  This point 
should be clarified on remand.  Also in connection with the 
psychiatric claim, the report of an October 1999 VA 
examination noted that the veteran is seeing a private 
psychiatrist.  Pertinent records are not associated with the 
claims file, nor has there been any request to obtain them.  
The duty to assist includes making reasonable efforts to 
obtain relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  

The veteran's gastrointestinal complaints (stomach problems, 
nausea, diarrhea and bloody stools) have been tentatively 
attributed to irritable bowel syndrome (IBS) or due to or 
aggravated by the service-connected headache disability.  The 
report of a September 1999 VA examination noted that a 
colonoscopy should be undertaken to determine whether the 
veteran has IBS and an addendum would follow.  There is no 
addendum noting whether that test was ever conducted.  A 
December 1999 private physician note refers to scheduling the 
veteran for a colonoscopy, but there is no further mention of 
that study or any related report.  The RO should obtain and 
associate with the claims file any existing colonoscopy 
report and arrange for the veteran to undergo further 
examination.

Furthermore, to date, the veteran has not been afforded a 
sufficient VA examination in connection with the claimed 
joint pain.

Therefore, on remand, the RO should, after obtaining and 
associating with the claims file all outstanding pertinent 
medical records, arrange for the veteran to undergo 
appropriate VA examination(s).  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2002).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the record such any notice(s) of such examination sent 
to the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  If the claims are 
again denied, the SSOC should include citation to all 
additional legal authority considered, to include the revised 
legal authority governing undiagnosed illness claims, and the 
pertinent legal authority implementing the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask that he identify all VA and non-VA 
health care providers that have treated 
him for memory loss, loss of 
concentration, stomach problems, nausea, 
diarrhea, blood in the stools, 
psychiatric disorder and joint pain since 
service.  The veteran should also 
identify any private psychiatric 
treatment provider and indicate whether 
he underwent a colonoscopy subsequent to 
December 1999.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds to the 
request for treatment information (or a 
reasonable period for him to respond has 
expired) and all records and/or responses 
from each contacted entity, have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
psychiatric, orthopedic, and, if 
necessary, gastrointestinal examinations 
at an appropriate VA medical facility to 
identify all signs and symptomatology 
that the veteran claims to experience on 
a chronic basis as a result of his 
service in the Persian Gulf.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated 
tests/studies should be accomplished, and 
all clinical findings reported in detail.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, 
in a printed (typewritten) report.  

The psychiatric examiner should determine 
if there are any medical indications that 
the veteran is suffering from psychiatric 
problems, memory loss, or loss of 
concentration.  The examiner should 
specifically state whether the veteran's 
complaints are attributable to a known 
diagnostic entity, to include whether any 
demonstrated memory loss or loss of 
concentration are symptomatic of a 
psychiatric disorder.  If any such 
complaints cannot be attributed to a 
known diagnostic entity and are not found 
to be symptomatic of a psychiatric 
disorder, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaints.  If the complaints are 
attributed to a diagnosed illness, the 
examiner should indicate whether that 
represents a medically unexplained 
chronic multi-symptom illness, without 
conclusive pathophysiology or etiology, 
that is characterized by overlapping 
symptoms and signs and has features such 
as disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  If there are known 
diagnoses which can be medically 
explained, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disability was incurred in or aggravated 
by service.

The gastrointestinal examiner should 
determine if there are any medical 
indications that the veteran is suffering 
from a gastrointestinal disorder.  The 
examiner should specifically determine 
whether the veteran's complaints of 
stomach problems, nausea, diarrhea and 
bloody stools are attributable to a known 
diagnostic entity to include irritable 
bowel syndrome.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
complaints.  If the complaints are 
attributed to a diagnosed illness, the 
examiner should indicate whether that 
represents a medically unexplained 
chronic multi-symptom illness, without 
conclusive pathophysiology or etiology, 
that is characterized by overlapping 
symptoms and signs and has features such 
as disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Finally, the examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
the veteran's gastrointestinal complaints 
are caused or worsened by the service-
connected headache disorder.  If there 
are known gastrointestinal diagnoses 
which can be medically explained, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the diagnosed disability was 
incurred in or aggravated by service.

The orthopedic examiner should identify 
all signs and symptoms of joint pain that 
the veteran claims to experience on a 
chronic basis as a result of his Persian 
Gulf service.  The examiner should 
expressly state whether the veteran's 
complaints are attributable to a known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
complaint.  If the complaints are 
attributed to a diagnosed illness, the 
examiner should indicate whether that 
represents a medically unexplained 
chronic multi-symptom illness, without 
conclusive pathophysiology or etiology, 
that is characterized by overlapping 
symptoms and signs and has features such 
as disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  If there are known 
orthopedic diagnoses which can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the diagnosed 
disability was incurred in or aggravated 
by service.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished to include a VA examination 
with respect to the claim of direct 
service connection for a skin disorder, 
if warranted).  

7.  After completing the requested 
actions and any other development and/or 
notification action indicated, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to include the revised 
authority governing claims associated 
with Persian Gulf War service).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

